Citation Nr: 1411871	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-36 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent (to include up to a 100 percent rating) for posttraumatic stress disorder (PTSD), prior to October 15, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2009 and August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The February 2009 rating decision granted service connection for PTSD, and assigned a 30 percent initial rating, effectvie from May 20, 2008.  A timely notice of disagreement as to the initial rating assigned for PTSD was received in March 2009.  A rating decision in August 2009 found there had been clear and unmistakable error in the February 2009 rating decision award of May 20, 2008 as the effective date for service connection for PTSD.  A new effective date of June 30, 2008 was assigned.  The initial evaluation for PTSD was increased to 50 percent, effective June 20, 2008.  No appeal was taken as to the effective date assigned for PTSD.

The August 2010 rating decision denied the Veteran's claim of entitlement to a TDIU and continued the 50 percent initial rating for the Veteran's service-connected PTSD.  A notice of disagreement as to the denial of a TDIU was received in October 2010.  Subsequently, in a December 2012 rating decision, the RO granted a staged 100 percent initial rating for PTSD, effective October 15, 2012.

A statement of the case was issued in December 2012 including as to the initial rating and TDIU issues, and a substantive appeal was received later that same month.  Although the Veteran did not explicitly complete an appeal as to a higher initial rating prior to October 15, 2012 the Board liberally construes the substantive appeal to include such issue.



FINDINGS OF FACT

1.  Prior to October 15, 2012, the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity with difficulty establishing and maintaining effective work and social relationships.

2.  Prior to October 15, 2012, the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.

3.  From October 15, 2012, the service-connected disabilities other than PTSD did not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent, prior to October 15, 2012, for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a TDIU are not met prior to October 15, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

3.  The criteria for a TDIU have not been met from October 15, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The issue as to the initial disability rating to be assigned to his service-connected PTSD arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

A VA letter issued in February 2010 satisfied the duty to notify provisions with respect to the TDIU issue, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA outpatient treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that the Veteran has been receiving disability benefits from the Social Security Administration (SSA).  However, the Veteran indicated that he has received all of his medical treatments at VA, and his VA outpatient treatments records dated through October 15, 2012 are already associated with the claims file.  Thus, it is not prejudicial to the Veteran to not obtain his SSA records, and remanding his claim to obtain these records, when the claims file already contains all pertinent medical records, would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); also see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

The RO also provided the Veteran appropriate VA examinations in December 2008, March 2010, August 2010, and October 2012 to ascertain the current severity of all his service-connected disabilities.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that these examinations were adequate as the examiners discussed the history of the Veteran's disabilities, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

PTSD

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD is currently in effect from June 30, 2008, with an initial evaluation of 50 percent.  A 100 percent schedular rating is assigned from October 15, 2012.  As such, the rating period on appeal for the initial rating for PTSD is from June 30, 2008 to October 14, 2012.  38 C.F.R. § 3.400(o)(2) (2013).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

In a July 2008 VA social worker note, the Veteran stated that he was a combat veteran and had managed to keep feeling to self, working from sun up to sun down, until he began to have problems with impulsivity, intrusive thoughts, emotional drainage, sobbing without explanation, finding no pleasure in activities he used to enjoy, anger, frustration and resentments against the system for the way Vietnam veterans were treated.  He frequently had unnecessary fear of insecurity, anger, and resentment.  He reported that he was married to his second wife, had a grown child, and was employed as a road construction worker for many years.  He stated that his current condition affected his productivity and worried about his job security; he did not want to be fired as he had 2 to 3 more years before retirement.  Although his mood and affect were depressed, his mental status was normal.  He denied suicidal or homicidal ideation.  His thought pattern was goal directed, coherent, oriented with no delusional contents, and his judgment and insight were good.  His major stressors were due to prolonged symptoms of PTSD.  A Global Assessment Functioning (GAF) score of 80 was noted.  

A September 2008 VA psychiatry consultation report stated that the Veteran had a classic constellation of symptoms consistent with PTSD, such as nightmares, flashbacks, intrusive thoughts and images, hypervigilance, exaggerated startle, survivor guilt, mood instability, emotional detachment and numbing, pervasive inability to commonly enjoy life.  He denied suicidal or violent ideation.  On mental status examination, the Veteran was alert, attentive, cooperative and reasonable.  He showed increased latency of response in speech, intact language, and blunted/restricted/constricted affect, dysphoric mood, limited insight, good judgment, intact memory and average fund of knowledge.  No perceptual disturbance was shown; his thought process and thought content were normal.  The diagnosis was PTSD and a GAF score of 45 was listed.

The Veteran was initially provided a VA PTSD examination in December 2008.  The examiner noted that the Veteran showed signs of depression, including crying spells and sleep problems, related to PTSD.  It was noted that the symptoms tended to remit when he was busy.  On mental status examination, the Veteran showed no impairment of thought processes or communication and denied delusions and hallucination.  He made good eye contact during the examination and interacted well but cried when talking about some of the past incidents.  He denied suicidal or homicidal thoughts.  He was easily able to maintain personal hygiene, feeding, dressing, and bathing himself as well as performing other basic activities of daily living.  He stated that his memory was "not too bad."  He denied any ritualistic or compulsive behavior.  His speech was logical and goal-directed and the rate and flow were normal.  He had infrequent panic attacks in the past.  He rated his mood as a 5 or 6 on a scale of 1 to 10 with 10 being the worst.  He rarely indulged in impulsive behavior.  He slept about 5 hours a night.  In terms of PTSD, the Veteran often felt guilty about his fellow soldiers and showed signs of hypervigilance, arousal.  He had sleep problems and occasionally nightmares.  He was usually startled and was working hard to control his anger as he realized that anger tended to alienate both friends and family.  He did not like being in crowds.  The diagnosis was mild PTSD, and a GAF score of 55 was assigned in that he had moderate symptoms.  The examiner summarized that the Veteran showed the signs and symptoms of mild PTSD including anger and anxiety.  He had problems at times dealing with other people but was able to function well in the area of employment.  His mood was fairly stable, partially due to his own efforts and the therapy that he was receiving.  He appeared to be competent to handle his own funds.

VA psychiatry physician's notes, dated from January 2009 to July 2012, reflect that the Veteran's reported problems with nightmares, irritability, intolerance, poor sleep, recurrent intrusive thoughts and flashbacks, preference to being alone, and mood lability.  On mental status examinations, the Veteran exhibited variable mood, constricted affect, no symptoms of psychosis, no suicidal or homicidal ideation, goal-directed thought process, and cooperative attitude.  The diagnosis was PTSD.

In his March 2009 notice of disagreement, the Veteran report that he continued to have nightmares, trouble sleeping, continuous depression and panic attacks occurring 3 to 4 times a week.  He also stated that he had a hard time getting along with others and that he had occupational impairment having trouble completing tasks assigned to him.  He also had increased problems with memory.

In a July 2009 VA social worker note, the Veteran reported mood swing (cumulated with anger problem), difficulty getting along at work, getting along with friends and sometimes with family members.  He recently started taking prescribed antidepressant medication and reported "I feel better, I feel like I have quality of life."  He stated that some of his friends were coming back as they see good attitude in him and no longer feel threatened by his attitude.  

In an August 2009 VA social worker note, the Veteran found himself becoming more impulsive with anger again, but he was able to retrieve to his "safe place," meaning that he emotionally withdrew from the event.  He stated that he wished he did not have to deal with or be around people and felt that he would do fine just being by himself.  He was looking forward to going fishing with his wife and continued to use farm work for leisure.  He continued to play golf with his wife and friends on a regular basis.

In February 2010 written submissions, the Veteran stated that he had to retire as he was having too many problems at work.  He stated that he was having a really hard time getting along with coworkers, and that he was recommended by his treating psychiatrist not to continue work as he did better when he was not around people.

In a March 2010 VA social worker note, the Veteran reported that he continued to suffer from mood swing, impulsive anger, intrusive thoughts, isolation, poor sleep, and nightmares.  He stated that nothing had changed and hid mood was the same.  He stated that staying away from people helped more than his medication.

The Veteran was provided another VA PTSD examination in March 2010.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported that his major problem was getting along with people and that he could not deal with people in groups.  Since he retired in February 2010, he had had "too much time to think" and had an increase in nightmares.  He felt quite good when he was by himself but did not want to be around people.  His mood was variable and he appeared to be fairly energetic and had a decent level of motivation.  He denied suicidal or homicidal ideation.  The examiner noted in terms of the Veteran's psychosocial adjustment since the last VA examination, the Veteran had no legal problems.  He retired in February 2010 from the state department of transportation after working there for 11 years.  He felt that they wanted him to go and he wanted to go due to feelings of anger against his coworkers.  He had been married for 11 years.  He did not have many friends.  He enjoyed building old cars, cutting wood, fishing and hunting.  

On mental status examination, the Veteran showed no impairment of thought processes or communication and denied delusions and hallucination.  He made good eye contact during the examination and interacted well behaving in a totally appropriate manner.  He denied suicidal or homicidal thoughts.  He was easily able to maintain personal hygiene, feeding, dressing, and bathing himself.  He stated that his memory was "poor," but he was oriented in all spheres.  He denied any ritualistic or compulsive behavior.  His speech was logical and goal-directed and the rate and flow were normal.  He had occasional panic attacks.  He rated his depression mood as a 4, most of the time, and 7 to 8, occasionally, on a scale of 1 to 10, with 10 being the worst.  He denied problems with impulse control.  He slept only 4 to 5 hours a night and had nightmares practically every night.  In terms of PTSD, the Veteran was hypervigilant and easily startled.  He had a problem with anger, particularly in groups of people, and preferred not to be around people.  The examiner noted that the Veteran appeared to be moderately to mildly anxious, depressed, with feelings of hopelessness.  Psychiatric test scores indicated that he had problems dealing with authority and preferred to be alone; being with people made him feel anxious; he had a mild level of PTSD characterized primarily by anxiety.  The diagnosis was mild chronic PTSD, and a GAF score of 60 was assigned in that he had some mild to moderate symptoms.  The examiner summarized that the Veteran continued to have mild symptoms of PTSD, primarily being easily angered by other people.  However, there had been no meaningful change in his level of overall adjustment or functioning since the previous examination.  

As to the Veteran's employability, the examiner opined that it was likely that the Veteran could not work in a group situation, but could certainly work if he were working for himself, accomplishing tasks at his own speed and under his own direction, or working for a sympathetic supervisor who understood his problems in dealing with authority.  The examiner assessed that the Veteran was not totally unemployable at the time but might have problems working in the usual work setting with its hierarchical structure; a different work setting that was more understanding of his needs would probably be appropriate for him.  The Veteran was found competent for VA purposes.

In VA social worker notes dated in June 2010, the Veteran appeared to be within his baseline; he stated that he everything was about the same, things were not getting better or worse.  He stated that he was somehow not happy but satisfied with his life.  He reported finding himself becoming more reclusive and his wife told him that he was avoiding people.  He did not care too much to be around people.  However, he stated that he always stayed busy no matter what happened and he was praised for keeping himself positively busy to keep his mind off negativity and resentments.  He stated that he recently went on a vacation and had a great time.  He stated that his medication was not stopping his tendency to isolate but was helping him control impulse to get angry.

Prior to October 15, 2012, the Veteran's PTSD is currently evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 50 percent initial rating.  38 C.F.R. § 4.7 (2013).  In reaching this determination, the Board considered the Veteran's GAF scores, estimated by the VA examiner and treatment providers who conducted a comprehensive psychiatric assessment of the Veteran and diagnosed PTSD.  While the highest GAF score was 80 and the lowest GAF score was 45, the Board notes that the remaining GAF scores of 55 and 60 best describe the Veteran's overall PTSD symptomatology shown by the clinical evidence throughout the rating period on appeal.  To that effect, the GAF scores of 55 to 60, as discussed above, are indicative of moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning, such as few friends, conflicts with peers or co-workers.  DSM-IV at 46-47.  Concerning this, the Board finds that a GAF score of 45 listed in the September 2008 VA psychiatry report was an outlier.  While a GAF score of 45 would indicate serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational or school functioning, such as no friends or inability to keep a job, no such symptoms were shown.  The Veteran denied any suicidal ideation or obsessional rituals at all times.  Moreover, the Veteran was still working for the same employer he had worked for about 9 years at the time of the September 2008 consultation, which does not represent serious occupational functioning.  Furthermore, the Veteran's symptomatology as evidenced by the record corresponds with, and is compatible with a GAF score in the 50s.

In short, the Board finds that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity with difficulty establishing and maintaining effective work and social relationships, due to such symptoms as mood instability, panic attacks, flashbacks, anger, irritability, survivor's guilt, sleep impairment with nightmares, intrusive thoughts, hypervigilance, exaggerated startle response, emotional detachment and numbing, and social isolation.

The Veteran's total disability picture does not rise to the severity required for a 70 percent or higher rating.  In this regard, the Board finds that no significant occupational impairment was shown.  To that effect, the record reflects that the Veteran was employed as a road construction worker for over 11 years before he retired in February 2010 at the age of 62.  In this regard, the Veteran has reported that he was having a really hard time getting along with coworkers and supervisors and that it was best for him not to continue work as he better handled his PTSD symptoms when he was not around people; he also reported that he had trouble completing tasks assigned to him.  The Board recognizes that the Veteran's PTSD undoubtedly impacted his effective occupational functioning and finds that the evidence supports that the Veteran experienced difficulties getting along with other people at work due to his PTSD symptoms.  Nevertheless, the September 2008 VA examiner stated that although the Veteran had problems at times dealing with other people, he was able to function well in the area of employment.  Further, the March 2010 VA examiner provided an opinion that although the Veteran likely could not work in a group situation, he could certainly work if he were working for himself, accomplishing tasks at his own speed and under his own direction, or working for a sympathetic supervisor who understood his problems in dealing with authority.  The examiner assessed that the Veteran might have problems working in the usual work setting with its hierarchical structure but a different work setting that was more understanding of his needs would probably be appropriate for him.  Based on this opinion, the Board finds that inability to establish and maintain effective relationship was not shown in terms of occupational functioning.

Regarding the Veteran's social relationships with others, he reported not having many friends.  During the September 2008 VA examination, he stated that his anger problem tended to alienate both friends and family.  However, he had been married for over 11 years to his wife.  Although he reported occasionally having difficulty with family members, it appears that he was able to maintain a good relationship to the extent that his socially alienating behaviors did not prove to be destructive to his marital relationship.  He also maintained some level of social contacts with his friends.  In August 2009, he stated that he was looking forward to going fishing with his wife and that he continued to play golf with his wife and friends on a regular basis.  In June 2010, he stated that he had a great time on a vacation recently.  Accordingly, while the Veteran showed moderate difficulty in social relationships, he also demonstrated that he was able to establish and maintain relationships, such as his over 11 year long marriage to his wife and continuing relationships with his friends.

The Board is aware that the symptoms listed in the 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  The Board also notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code, but it must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

In considering all of the Veteran's symptoms affecting the Veteran's occupational and social impairment, the Board finds it significant that no abnormalities were found with regard to his thought processes, speech and communication at any of his VA examinations and treatments.  The VA examination and outpatient treatment records reflect that the Veteran interacted well and was fully oriented and alert, with good eye contact and appropriate behavior.  His thought process was logical, coherent, and goal-directed, with no evidence of perceptual disturbances, such as delusions, hallucinations or psychosis.  Additionally, the VA examiners stated that Veteran was easily able to maintain personal hygiene and perform other basic activities of daily living.  Furthermore, the record is devoid of evidence of any suicidal, homicidal or violent ideation.

The Board finds that the Veteran's disability does not closely approximate the type and degree of symptoms described by the 70 percent rating criteria as he did not demonstrate suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene, inability to establish and maintain effective relationships.  

Rather, the Board finds that the Veteran's psychiatric symptomatology affecting the level of his social and occupational functioning level was shown to be productive of functional impairment which more closely approximates the type and degree of symptoms listed in the 50 percent rating criteria.  

More significantly, based on the Veteran's level of occupational and social functioning reflected in the record, the Board finds that occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, is not shown prior to October 15, 2012.  See Mauerhan, 16 Vet. App. at 442.  Accordingly, the 50 percent initial rating is the appropriate rating in this case.  38 C.F.R. § 4.7.

Further staged ratings have been considered.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence of record does not show a distinct period of time prior to October 15, 2012 during which a rating in excess of 50 percent would be warranted at any time during the rating period under appeal.  See Fenderson, 12 Vet. App. at 126.  The medical evidence of record reflects that the Veteran had similar psychiatric symptoms which appear to have remained relatively stable throughout the rating period under appeal.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the functional impairment due to symptomatology of the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 115.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the rating assigned herein and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his psychiatric disability with the pertinent schedular criteria does not show that his service-connected PTSD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's PTSD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

TDIU

Initially, the Board notes that in a December 2012 rating decision, the RO granted a 100 percent schedular rating for PTSD, effective October 15, 2012.  However, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the United States Court of Appeals for Veterans Claims (the Court) determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  

Therefore, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Board will address the issue of entitlement to a TDIU for the entire appeal period, including the period from October 15, 2012.

Total disability is considered to exist when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  If there is only one disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The record reflects that the Veteran has been unemployed since February 1, 2010.  In his VA Form 21-8940, dated in February 2010, the Veteran indicated that his service-connected PTSD and tinnitus prevented him from securing or following any substantial occupation since February 1, 2010.  He noted that he finished high school before he joined the Army and had worked for the state department of transportation as a lumberer from March 1999 to February 1, 2010.  He also indicated that and left this job because of his disability.  In a separate written statement, he claims that he had to retire as he was having too many problems at work.  He stated that he was having a really hard time getting along with coworkers, and that he was recommended by his treating psychiatrist not to continue work as he did better when he was not around people.

However, for the Veteran to prevail on his claim for TDIU, the record must reflect that he is precluded from engaging in substantially gainful employment consistent with his education and occupational experience.  The sole fact that the Veteran claimant is unemployed or has difficulty obtaining or following employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).

Prior to October 15, 2012

From June 30, 2008, service connection was in effect for PTSD, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; residuals of fracture of the left hand index finger, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  From April 28, 2011, service connection was also in effect for erectile dysfunction, rated as noncompensable rating.  The Veteran's combined disability rating was 60 percent during the period prior to October 15, 2012.  See 38 C.F.R. § 4.25 (2013).  As such, the Veteran did not meet the minimum schedular criteria for TDIU.  38 C.F.R. § 4.16(a).

Furthermore, the Board finds that the most probative evidence does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to October 15, 2012.  In arriving at this conclusion, the Board recognizes that the Veteran's service-connected PTSD undoubtedly impacted his effective occupational functioning.  The Veteran reported that he had to retire as he was having too many problems at work and a really hard time getting along with coworkers.  The evidence supports that the Veteran experienced significant difficulties getting along with other people at work due to his PTSD symptoms.  Nevertheless, it appears the real reason why the Veteran stopped working in February 2010 was because he reached his retirement age.  To that effect, in a July 2008 VA social worker note, the Veteran stated that his PTSD affected his productivity and that he was worried about his job security because he did not want to be fired as he had 2 to 3 more years before retirement, which would be approximately 2010.  Indeed, his former employer indicated in a VA Form 21-4192 that the reason for the Veteran's termination of employment was regular retirement, not disability-related.

More importantly, the medical evidence of record shows that the Veteran was not unemployable by reason of his service-connected PTSD, prior to October 15, 2012.  Specifically, the VA examiner who evaluated the Veteran in March 2010 opined that although the Veteran likely could not work in a group situation, he could certainly work if he were working for himself, accomplishing tasks at his own speed and under his own direction, or working for a sympathetic supervisor who understood his problems in dealing with authority.  The examiner assessed that the Veteran was not totally unemployable but might have problems working in the usual work setting with its hierarchical structure; a different work setting that was more understanding of his needs would probably be appropriate for him.  This opinion was rendered by a psychologist who thoroughly reviewed the Veteran's claims file and conducted comprehensive clinical examinations in both December 2008 and March 2010.  There is no contradicting medical opinion of record, and it is consistent with the other clinical evidence of record.  Therefore, the Board attaches significant probative value to the March 2010 VA examiner's opinion.

As to the Veteran's other service-connected disabilities, a November 2011 VA genitourinary examiner stated that the Veteran's erectile dysfunction did not impact his ability to work.  Further, an October 2012 VA examiner opined that the Veteran's left hand disability had no effect on his employment.  Additionally, an October 2012 VA audiologist opined that the Veteran's his hearing loss alone should not significantly affect vocational potential or limit participation in most work activities although employment would be more than feasible in a loosely supervised situation requiring little interaction with the public.

Therefore, the evidence of record does not establish that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities alone, prior to October 15, 2012.  Accordingly, a TDIU is not warranted prior to October 15, 2012.

From October 15, 2012

From October 15, 2012, service connection has been in effect for PTSD, rated as 100 percent disabling; tinnitus, rated as 10 percent disabling; residuals of fracture of the left hand index finger, rated as noncompensable; bilateral hearing loss, rated as noncompensable, and erectile dysfunction, rated as noncompensable.  The question therefore becomes whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities other than PTSD.

As noted above, as to the Veteran's other service-connected disabilities, a November 2011 VA genitourinary examiner stated that the Veteran's erectile dysfunction did not impact his ability to work.  Further, an October 2012 VA examiner opined that the Veteran's left hand disability had no effect on his employment.  Additionally, an October 2012 VA audiologist opined that the Veteran's his hearing loss alone should not significantly affect vocational potential or limit participation in most work activities although employment would be more than feasible in a loosely supervised situation requiring little interaction with the public.  There has been no clinical indication of any subsequent worsening of the other service-connected disabilities.

Therefore, the evidence of record does not establish that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities other than PTSD, from October 15, 2012.  Accordingly, a TDIU is not warranted from October 15, 2012.

As the preponderance of the evidence is against entitlement to an initial evaluation in excess of 50 percent for PTSD or a TDIU, for the periods prior to or from October 15, 2012, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v., 1 Vet. App. at 54-56.


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied prior to October 15, 2012.

Entitlement to a TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


